The Territory of Hawaii petitions for a rehearing of the question of the legislative intent of Act 168, Session Laws of 1945, and Joint Resolution No. 13, Session Laws of 1947, interpreted by this court in its opinion recorded on page 329, ante. This question was fully briefed and argued by the parties and fully considered and determined by this court. Nor does the petition purport to cite any new authorities or point to any language of the legislature employed in those enactments which is reasonably susceptible to an interpretation contrary to that made by this court or to one that the legislature intended any extrajudicial appropriation of the public property involved as it did subsequently to the rendering of the opinion and to the filing of the petition as to a part of that property in the enactment of Act 195, *Page 421 
Session Laws of Hawaii 1949, which declares with respect to that part "any and all right, title, interest and control of the City and County of Honolulu * * * is hereby transferred to the board of regents of the University of Hawaii." There being no such legislative intent in the prior enactments by express language or by necessary implication, there is no proper basis for a rehearing.
Petition denied without argument.